Citation Nr: 0014278	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-48 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from March 1970 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision, in which the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied an increased evaluation, in 
excess of 50 percent, for PTSD.

The Board notes that, in a VA Form 21- 4138 filing dated in 
March 1998, the appellant raised the issue of entitlement to 
a total disability rating for compensation on the basis of 
individual unemployability (TDIU).  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  At any time during the pendency of this appeal, the 
appellant's PTSD symptomatology, which has been manifested by 
numerous subjective complaints with some impairment of mood, 
affect and judgment, has not been of such severity and 
persistence as to result in severe industrial and social 
impairment.

3.  As of November 7, 1996, the appellant's PTSD 
symptomatology, which has been manifested by numerous 
subjective complaints with some impairment of mood, affect 
and judgment, has not resulted in suicidal ideation, 
obsessional rituals, near-continuous panic or depression, 
impaired impulse control or inability to maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  At any time during the pendency of this appeal, the 
criteria for an increased rating for PTSD under the version 
of Diagnostic Code 9411 in effect prior to November 7, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1995); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Diagnostic 
Code 9411 (1996); VA O.G.C. Prec. 3-2000 (April 10, 2000).

2.  As of November 7, 1996, the criteria for an increased 
rating for PTSD under the version of Diagnostic Code 9411 
currently in effect have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (1999); VA O.G.C. Prec. 3-2000 
(April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his PTSD disability warrants an 
evaluation in excess of the currently assigned 50 percent 
disability rating.  His allegations, when viewed in the light 
most favorable to his claim, are sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  In an effort to assist him in the development of his 
claim, the RO has obtained his pertinent clinical records and 
afforded him VA examinations.  The RO also scheduled him for 
a personal hearing which he later canceled.  The record does 
not reveal any additional sources of relevant information 
which may be available concerning the present claim.  The 
Board accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.

As the appellant's claim is well grounded, the Board must 
determine whether the evidence supports his claim or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim, his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990); 
38 C.F.R. § 4.3 (1999).

Historically, the appellant was involved in combat during his 
tour of duty in the Republic of Vietnam during the Vietnam 
Era.  His report of medical history upon discharge revealed 
his complaint of nightmares, nervousness and sleeping 
difficulties.  Post- service, he complained of additional 
symptoms of anxiety, depression, restlessness, anger, 
obsessiveness, flashbacks and impaired memory.  He was also 
treated for severe stuttering and tremors of the extremities.

In May 1984, a VA examiner attributed the appellant's 
psychiatric symptoms of superficial and distant thinking, 
hostility, vigilance, mildly defective judgment, social 
withdrawal, anxiety, nightmares, severe constriction of 
interests and startle reaction to a diagnosis of severe, 
delayed PTSD.  His psychosocial and environmental problems 
were considered grossly impaired to very poor, and he was 
deemed incompetent to handle VA benefits.  In a letter dated 
in December 1985, the VA Chief of Psychiatry Service was 
unable to associate his severe tic and speech disorder to the 
diagnosis of PTSD.  By means of a rating decision dated in 
January 1986, the RO granted service connection for PTSD and 
assigned an original 30 percent disability rating.

Thereafter, VA clinical records and examination reports 
showed continued treatment for PTSD, stuttered speech and 
tics.  The appellant voiced additional complaint of auditory 
hallucinations, but he remained in good contact with reality.  
A November 1988 neurology consultation failed to find an 
etiological relationship between his PTSD and his stuttering 
and multiple tics.  A March 1989 discharge summary, stemming 
from a period of hospitalization for observation and 
evaluation, recorded tics, anxiety, logical and relevant 
speech, fair judgment and poor insight without psychotic 
idea.  There was no evidence of flashbacks.  A subsequent 
examination report in October 1989 was significant for 
findings of irritability, low frustration tolerance, and low 
self- esteem.  A June 1990 medical opinion found no direct 
relationship between his PTSD and symptoms of his movement 
disorder and histrionic features.  By means of a rating 
decision dated in July 1990, the RO increased the disability 
evaluation to the 50 percent rating currently in effect.

The evidence next shows that the appellant was admitted to a 
VA hospital in September 1991 due to complaint of depression, 
insomnia, poor appetite, sadness, helplessness, isolation and 
verbal aggressiveness.  He was discharged in October 1991 
with a Global Assessment Functioning (GAF) Score of 50.  A VA 
mental disorders examination report, dated in September 1995, 
revealed symptoms predominated by marked anxiety and 
restlessness.  On mental status examination, he was not well- 
groomed or very clean.  His restlessness, shakiness and 
stuttering made the interview difficult.  He manifested a 
blunted affect with underlying depression, superficial 
memory, dependence on wife and poor judgment.  However, there 
was a voluntary component to some of his actions.  There was 
no evidence of active hallucinations and he was able to 
differentiate between right and wrong.  Assessment was of 
PTSD with a GAF score of 50.

An April 1998 VA fee- basis treatment report recorded the 
appellant's complaint of speech difficulty, stress 
"convulsions," frustration, flashbacks, auditory 
hallucinations, social seclusion, insecurity, poor 
interpersonal relationships, anxiety, nervous spells, 
incompetence, worthlessness, intolerance, forgetfulness and 
bad thoughts.  On mental status examination, he presented as 
causally dressed with an unshaven face.  He stammered when 
speaking and remained evasive and distant at times.  There 
was evidence of poor organization of thoughts, vague 
thinking, slow cognitive processes, impaired memory, mental 
blocking with poor attention span and affected orientation.  
There was also evidence of somatizations, hysterical 
defenses, low- self- esteem, and marked negativism.  His 
social and industrial impairment was described as poor.

In July 1998, VA conducted a social and industrial survey.  A 
surprise visit to the appellant's home revealed that the 
outside conditions were good, but he was not available for 
interview.  Upon interview on a return visit, he showed good 
hygiene and wore clean sport clothes, but was unshaven.  He 
stuttered and talked in a low voice.  He reported completing 
2 years of college with experience as a counselor, social 
worker and teacher.  He shared responsibility handling the 
financial funds.  He primarily complained of irritability, 
forgetfulness and hallucinations.  He only visited his mother 
who lived within walking distance.  He denied socializing 
with his neighbors or participating in household chores.  He 
seldom went out with his family or drove his car.  His wife 
reported symptoms of nervousness, verbal and physical 
aggression, isolation, suicidal thoughts, non- interest in 
activities and sporadic conversation with neighbors.  His 
mother reported that he drove his wife to work and helped 
with household chores.  His neighbors indicated that he 
stayed mostly at home, had a good relationship with his 
family, and went out with them sporadically on weekends.  He 
did not involve much in household chores or converse much 
with his neighbors.  He drove his car and did not engage in 
any abnormal behavior.

On VA mental disorders examination, dated in June 1998 and 
July 1998, the appellant indicated that he was unemployed, 
but could not remember his previous occupations.  He lived 
with his children and wife, but did not know their ages.  He 
voiced non- descriptive complaints of tension, nightmares and 
inability to sleep.  He further reported that he stayed home 
all day and did nothing.  On mental status examination, he 
appeared clean, overweight and unshaven.  He also appeared 
over- sedated.  He was alert with behavior that did not 
correspond to that described in his records.  He gave an 
answer of inability to remember on many questions.  His 
speech was slurred.  His memory, attention, concentration, 
insight and judgment were fair.  His affect was blunted.  He 
was not hallucinating, suicidal or homicidal.  He exhibited 
good impulse control.  After the initial interview, he 
brought to the examiner a copy of his April 1998 fee- basis 
examination report which, in the examiner's opinion, recorded 
symptomatology which did not correspond to his medical 
records and functioning.  The examiner further offered 
opinion that the appellant's behavior during the examination 
and condition reported to the VA Social Worker was 
contradictory to his history, records, educational and 
occupational history, achievements and results of the social 
and industrial survey.  He was considered competent to handle 
VA funds.  He was also considered employable with limitations 
due to his PTSD.  His GAF score was 65.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
In November 1996, new regulations became effective with 
respect to the criteria to be considered in evaluating PTSD 
cases under Diagnostic Code 9411.  Prior to the effective 
date of the new regulations, the appellant's claim for an 
increased rating may only be evaluated according to the older 
version of Diagnostic Code 9411.  VA O.G.C. Prec. 3-2000 
(April 10, 2000).  However, pursuant to the holding of the 
U.S. Court of Appeals for Veterans Claims in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991) and the statutory provision 
of 38 U.S.C.A. § 5110(g), the appellant's claim for an 
increased rating for PTSD must be considered under both the 
old and the new criteria, with the most favorable version 
applied, from and after the effective date of amendment.  Id.  
The new regulations were considered and applied by the RO, 
and the Board will do likewise. 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (1999).

A GAF of 70 is defined as "some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  A GAF of 60 is defined as "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF of 50 is defined 
as "serious symptoms (e.g., suicidal ideations, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 

Under the regulations in effect prior to November 7, 1996, a 
50 percent evaluation for a psychoneurotic disorder, such as 
PTSD, required that the ability to establish effective or 
favorable relationships with people was considerably 
impaired.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
By reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels had to be so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the ability to maintain effective or 
favorable relationships with people was severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

At the outset, the Board notes that VA opinions of record 
have been unable to associate the appellant's tic and speech 
disorder, as well as his histrionic features, to his PTSD 
diagnosis.  As such, the Board will not consider those 
symptoms in regard to the assignment of a disability rating 
for his PTSD.

Review of the record reveals the appellant's complaints of 
PTSD symptomatology consisting of depression, restlessness, 
insomnia, poor appetite, speech difficulty, stress 
"convulsions," frustration, flashbacks, auditory 
hallucinations, social seclusion, insecurity, poor 
interpersonal relationships, anxiety, nervous spells, 
incompetence, worthlessness, intolerance, verbal aggression, 
forgetfulness and bad thoughts.  There is evidence, in the 
form of an April 1998 examination report, that his symptoms 
resulted in impairment of thought, memory and orientation to 
the extent that his social and industrial functioning was 
described as poor.  However, the evidence previous to that 
time, which consisted of a 1991 hospitalization report and a 
1995 mental disorders examination report, revealed 
assessments that the appellant's psychological, social and 
occupational functioning was, at most, serious in degree.  
This evidence did not show any significant impairment in 
memory or orientation, and included medical opinion that the 
appellant manifested some voluntary components to his 
actions.

Later in 1998, the appellant underwent VA mental disorders 
examination with benefit of review of his medical records as 
well as a social and industrial survey.  At the time of 
examination, he manifested fair memory, attention, 
concentration, insight and judgment without evidence of 
hallucinations or suicidal/homicidal thoughts.  His social 
and industrial survey provided lay observation of a good home 
environment, personal cleanliness and good familial 
relationships.  He was observed driving his car and going out 
with his family on weekends.  He co- handled the financial 
funds.  Based upon this evidence, the examiner offered 
opinion that the appellant's report of behavior, as well the 
findings contained in the April 1998 fee- based examination 
report, did not correspond to the evidence recorded in his 
medical records and his social and industrial survey.   Based 
upon the above, the examiner indicated opinion that the 
appellant's psychological, social and occupational 
functioning related to his PTSD was between mild and moderate 
in degree.

Upon review of the entire evidentiary record, the Board finds 
that, at any time during the pendency of this appeal, the 
evidence of record preponderates against an increased rating 
for PTSD under the schedular criteria in effect prior to 
November 7, 1996.  In the Board's judgment, the evidence of 
record does establish the existence of some impairment of 
mood, affect and judgment, but fails to show the existence of 
psychoneurotic symptoms of such severity and persistence to 
warrant a 70 percent rating pursuant to Diagnostic Code 9411.  
Accordingly, his claim for an increased rating under the old 
version of Diagnostic Code 9411 is denied.

As noted above, VA promulgated new regulations pertaining to 
mental disorders during the pendency of this appeal.  
Pursuant to Karnas, the appellant is entitled to 
consideration of an increased rating under these regulations 
from and after the effective date of amendment on November 7, 
1996.  Under the new criteria, a 70 percent rating for PTSD 
under Diagnostic Code 9411 requires occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

As noted above, the evidence of record does show the 
existence of some impairment of mood, affect and judgment 
related to PTSD.  There is conflicting evidence regarding his 
neglect of personal appearance and hygiene.  There is also 
opinion of record that he manifests some voluntary component 
to his actions.  Nonetheless, the evidence does not document 
that he experiences suicidal ideation, obsessional rituals, 
near-continuous panic or depression, impaired impulse control 
and/or spatial disorientation.  He has a stuttering 
disability unrelated to PTSD and, in any event, he does not 
manifest illogical, obscure or irrelevant speech.  He has a 
good relationship with his family members.  Based upon the 
above, the Board finds that the evidence of record 
preponderates against an increased rating for PTSD under the 
schedular criteria in effect since November 7, 1996.

In deciding this case, the Board has applied the old and new 
criteria for rating mental disorders cases from and after the 
effective date of amendment on November 7, 1996.  In applying 
both criteria to the facts of this case, the Board does not 
find that either version is more favorable to the appellant.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1999).

Finally, the Board does not find that the appellant's PTSD 
symptomatology presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996).  In this respect, 38 C.F.R. § 3.321(b)(1) provides 
that an extraschedular evaluation may be assigned for an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, which results in an impractical 
application of the regular schedular standards.  In this 
case, the appellant has not been frequently hospitalized for 
his PTSD disability and the evidence does not show that his 
PTSD is responsible for any marked interference with 
employment.  As such, the Board finds no basis for further 
action on this question.  VA O.G.C. Prec. 6-96 (1996).


ORDER

An increased rating for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

